C. Allen, J.
In the former action, in which the plaintiff recovered judgment against the defendant, the time covered by the declaration extended from December, 1882, to May 16, 1883. During a portion of that time, namely, until March 20, 1883, the defendant had no license. For all that appears, the damages recovered by the plaintiff in that action were only for the defendant’s acts before the license was granted. In the present action, the plaintiff sought to recover for acts done by the defendant in violation or in excess of its license. It is obvious, .that there is nothing to show that this issue was tried in the former action; and the recovery in that action may have been upon grounds entirely independent of it. The record of the judgment was therefore properly excluded.
In respect to the second point taken by the plaintiff, the bill of exceptions at first sight is not quite clear. In the amended declaration, the plaintiff seeks to recover damages for the period of time from May 16, 1883, to November 22, 1883. In the answer to the amended declaration, the defendant sets forth, among other things, that, until September 1, 1883, it conducted and carried on its business on the premises referred to, and that, on said first day of September, it sold and conveyed said premises, and no longer owned or occupied the same, or carried on any business therein. It is not stated in the bill of exceptions, in express terms, that the defendant did in fact discontinue its business there at that time; but this is to be inferred, since the bill of exceptions speaks of “ the time covered by the present suit, to wit, from May 16 to September, 1883; ” and *478again, it speaks of the summer of 1883 as the time covered by this action. As we understand the question intended to be presented, it arises thus: the plaintiff had.been allowed to put in evidence, by the testimony of several witnesses, the amount of jarring, trembling, and shaking during the time of the defendant’s occupancy which was covered by this action, to wit, up to September 1, 1883 ; and the plaintiff was then asked by his counsel what was the amount of jarring, trembling, and shaking in October, 1883, after the defendant’s occupation had ceased, as compared with what it had been through the summer of 1883, the time covered by this action; the purpose being, after getting the plaintiff’s testimony as to the comparative amount at the two periods, to introduce testimony, which otherwise would clearly be irrelevant, of other persons who visited the premises in October, 1883, as to the amount at that time of jarring, shaking, and trembling. October being thus treated as outside of the time practically covered by the action, the judge ruled that the question to the plaintiff was not admissible. This was correct. Admitting the plaintiff’s testimony would have introduced a new issue, of itself traversable; and the testimony to which it was intended to open the way was too remote. The plaintiff was properly confined to testimony as to the results of the defendant’s acts during the time of its occupancy of the premises.

Exceptions overruled.